— Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of support based upon a prior order of filiation. He contends that the evidence of paternity was insufficient and that the court erred in denying his motion to reopen the proof for expert testimony challenging the HLA test result.
The evidence of paternity, without regard to the HLA test, was clear and convincing based upon the hospital records and petitioner’s testimony, which the court found credible (see, *623Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137; Matter of Bradley W. v Mary Ann N., 115 AD2d 268, appeal withdrawn 67 NY2d 938). Therefore, the court did not abuse its discretion in denying respondent’s motion to reopen the proof. (Appeal from Order of Monroe County Family Court, Bonadio, J. — Paternity.) Present — Callahan, J. P., Doerr, Denman, Green and Lowery, JJ.